Sognier, Judge.
The First National Bank of Columbus, Georgia (FNBC) appealed from a jury verdict against it and the trial court’s denial of its motion for a directed verdict. By an opinion dated February 16, 1981, this court reversed the judgment of the trial court on the ground that the evidence was not sufficient for the jury to have found that FNBC agreed to forbear its right of setoff for a specific time; thus, it was error to deny FNBC’s motion for a directed verdict.
The Supreme Court of Georgia reversed the decision of this court and held that the evidence was sufficient for the jury to have found that FNBC promised to honor certain checks and forbear its right of setoff, notwithstanding the fact that the word “setoff” was not used in reaching an agreement (with Pepsi of Dothan). Pepsi Cola Bottling Co. v. First Nat. Bank, 248 Ga. 114 (1981). The Supreme Court held further that the agreement between FNBC and Pepsi of Dothan was legally enforceable, and the trial court did not err in failing to charge that an agreement to forbear must be for a definite period of time. Accordingly, our opinion of February 16, 1981 is vacated and the judgment of the trial court is affirmed.

Judgment affirmed.


Deen, P. J., and Birdsong, J., concur.

*154Decided October 23, 1981.
J. Madden Hatcher, Jr., for appellant.
Eugene K. Swain, Jerry D. Sanders, for appellee.